DETAILED ACTION
This action is written in response to the remarks and amendments dated 8/25/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The previous Office action made rejections under §112(b) for three distinct reasons, two of which are resolved by the Applicant’s amendments:
The relationship between ‘permissions’ and ‘hotfiles’ was not clear. This problem is resolved because the claims no longer recite ‘permissions’.
The phrase “hotfile propagation engine” was interpreted under §112(f), an no algorithm was disclosed, which resulted in a rejection under §112(b). This problem is resolved because the claims no longer recite “hotfile propagation engine”.
However, one outstanding problem was not resolved by the Applicant’s amendments: the scope and meaning of the term ‘hotfile’ is not clear. Therefore, the outstanding rejection under §112(b) is maintained, and is reproduced infra.

The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the documents submitted by the Applicant in an IDS dated 8/25/22.

Double Patenting
Claims 7-8, 11-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 11-14, and 18-20 of copending Application No. 16/006,618 in view of Zhan et al. (“A Loan Application Fraud Detection Method Based on Knowledge Graph and Neural Network,” March 2018, ICIAI, Association for Computing Machinery, pp. 111-115) (“Zhan”). Although the claims in the copending application are not identical to the claims in this application, they are not patentability distinct for the reasons described in the table below.

This application – 16/006,559
Co-pending application – 16/006,618
7. A method comprising:

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled (see combination below);

training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations;







determining a first graph representation comprising a second plurality of entities; determining a plurality of definitional functions corresponding to one or more of the second plurality of entities; and

receiving, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile;


modify the hotfile associated with one or more entities of the first plurality of entities.
7. A method comprising:

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities;



training, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type; training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type;

determining a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type; and

receiving, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile.

[from claim 12]modifying permissions of the hotfile associated with one or more entities of the first plurality of entities.
8. The method of claim 7, further comprising: determining the modification to the hotfile based on the first graph representation, the plurality of definitional functions, and historical hotfile data.
[From claim 7]: receiving, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile.10. (Original) The method of claim 7, wherein the modification to the hotfile is based on historical hotfile data.
11. The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
11. The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
12. The method of claim 7, wherein the modification to the hotfile causes the hotfile propagation engine to:

add or remove a first entity of the first plurality of entities to the hotfile;

add or remove a first relationship between two entities of the first plurality of entities to the hotfile.
12. The method of claim 7, wherein the modification to the hotfile causes a hotfile propagation engine to:

add or remove a first entity of the first plurality of entities to the hotfile;

add or remove a first relationship between two entities of the first plurality of entities to the hotfile; or

modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
13. The method of claim 7, further comprising:

determining a transaction between at least two entities of the first plurality of entities; and

causing, based on the hotfile, rejection of the transaction.
13. The method of claim 7, further comprising:

determining a transaction between at least two entities of the first plurality of entities; and

causing, based on the hotfile, rejection of the transaction.
As illustrated in the table above, every limitation in the claims of this application has a corresponding equivalent limitation in the ‘618 application, with an exception noted below.

Claim 7 of the instant application recites “training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning,” wherein “the one or more graph representations are unlabeled.” The limitation of unsupervised learning (i.e. using unlabeled data for training) is not explicitly recited in the co-pending application. However, Zhan discloses unsupervised machine learning and training a neural network using unlabeled data: “The training process is a scheduled job…. The steps are: 1) Extract borrower call data from loan transaction data warehouse; 2) Construct a Spark Graphx diagram; 3) Do a random walk based on an enhanced Node2Vec algorithm and ave paths to a file; 4) Learn a Word2Vec model from the paths and save it to HDFS [Hadoop file system].” (Zhan).

Both Zhan and the co-pending application are directed to machine learning on graphically represented data. The co-pending application recites machine learning and graphically represented data but is inexplicit in recited unsupervised machine learning and using graphically represented, unlabeled data. However, Zhan teaches unsupervised machine learning and using graphically represented, unlabeled data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning and graphically represented data in the co-pending application to utilize unsupervised machine learning and graphically represented, unlabeled data, as disclosed in Zhan, to yield predictable results of unsupervised machine learning. Further, doing so “has the following advantages: 1) it is hard to be faked by fraudsters; 2) features can be extracted automatically” (Zhan, p. 114, Section 6).
Claims 14-15 and 18-20 in the instant application and in the co-pending application are directed to an apparatus comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform steps recited in claims 7-8 and 11-13 of the respective applications.



Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites “receiving... output indicating a modification to a hotfile” and “modifying the hotfile associated with one or more entities”. However, these limitations are problematic for the following reasons:
The Examiner notes that ‘hotfile’ does not appear to be an everyday term, nor a widely-used term of art within the field of computer science. Accordingly, the reader must turn to the Applicant’s specification for guidance as to the meaning of this term.
The Applicant does not appear to provide a strict definition for the term ‘hotfile’. The Examiner notes the following illustrative descriptions from the written description:
“A series of human-designed pattern recognition rules, which are sometimes referred to as "hot files," may be used to detect fraud in, for example, banking transactions. ([0083], emphasis added.)
“As previously described, a series of human-designed pattern recognition rules, which are sometimes referred to as "hot files," may be used to detect fraud in,  or example, banking transactions. At initialization, hot files may, in some examples, be provided and/or designed manually by a human. Although the term "hot file" or "hotfile" is used in this specification, it is not intended to mean just a rule-based system that simple reacts through manual human intervention. ([0121], emphasis added.)
However, the Applicant explicitly disclaims the above description as a limiting definition of the term hotfile:
“Although the term "hot file" or "hotfile" is used in this specification, it is not intended to mean just a rule-based system that simple reacts through manual human intervention. Rather, as illustrated in FIG. the coupling of a machine learning with a graph structure, which stores nodes and edges representing transaction data, creates an automated machine learning system that is at least a technological improvement over prior, manual hot file methodologies.” ([0121], emphasis added.)
Other usage of the term “hot file” by the Applicant within the written description seems inconsistent with an interpretation of the term as meaning merely “a human-designed pattern recognition rule”:
“A hotfile module 704 and/or hotfile propagation engine 706 may assess the transaction data, and then the hot files/warm files may be calculated for the appropriate nodes in the graph structure.” ([0123])
The use of ‘hot file’ in this passage suggests that its ‘temperature’ depends upon the result of a calculation, and not on the nature of the rule itself.
Assuming an interpretation of ‘hotfile’ as meaning “a human-designed pattern recognition rule” as suggested by the Applicant’s specification, it is not clear what a ‘permission’ of a hotfile refers to.

For the reasons noted above, the two limitations in question are ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite. This rejection applies equally to independent claim 14 (which recites similar language) as well as dependent claims 8-13 and 15-23 (which inherit this deficiency from their respective parent claims).

The Examiner notes that each of claims 21-23 recites additional limitations pertaining to hotfiles, e.g. “fading of heat” (in claims 21) and “spreading of heat”. These terms are indefinite for the same reasons noted above with respect to the term ‘hotfile’; the claim term ‘heat’ seems related, but its scope and meaning is unclear. Although the Applicant discloses the terms ‘spreading’ or ‘fading’ of heat in the written description (e.g. at [0015] and [0122]), these descriptions do not shed light on the scope or meaning of the term ‘hotfile’, or what it means to fade or spread ‘heat’. The Examiner finds claims 21-23 to be insolubly ambiguous, and no examination with respect to the prior art has been performed for these claims. See In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious); In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Harris (primary reference) (US 2021/0027182 A1)
Htun (US 2018/0113899 A1)
Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris and Htun.

Regarding claims 7 and 14, Harris discloses a method (and a related apparatus) comprising:
determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled;
[0032]: "The term "information space" may refer to a set of data that may be explored to identify specific data to be used in training a machine learning model. The information space may be represented as a topological graph or another structure. The information space may comprise data relating to events, such as the time and place that the events occurred, the devices involved, and the specific actions performed, parameters or settings for the actions performed, etc. An involved device may be identified by an identification number and may further be associated with a user or entity."[0057]: “In some embodiments, certain fields and parameters of a request can be represented as a node in the graph and related nodes may be connected by edges. The nodes of the topological graph may be connected to one another via edges that represent the relationship/linkage between nodes. Nodes related to the same request can be connected to each other by edges."See also [0012] regarding unsupervised machine learning using unlabeled data, and fig. 3 illustrating unlabeled graph representations.
training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations;
[0084]: “The plurality of candidate models can include the predictive model. The plurality of candidate models can be built by the modeling behavior tree using different algorithms and different settings and parameters for the different candidate models compared to the predictive model. The different candidate models may also be built differently by selecting different training data.”[0085]: “The plurality of candidate models can include the predictive model. The plurality of candidate models can be built by the modeling behavior tree using different algorithms and different settings and parameters for the different candidate models compared to the predictive model. The different candidate models may also be built differently by selecting different training data.”[0003]: “Embodiments described herein provide a computer system for building machine learning models. The computer system can include a system memory, one or more processors, and a computer readable storage medium.”
determining a first graph representation comprising a second plurality of entities;
[0031] “A "topological graph" may refer to a representation of a graph in a plane of distinct vertices connected by edges. The distinct vertices in a topological graph may be referred to as "nodes." Each node may represent specific information for an event or may represent specific information for a profile of an entity or object.”[0032] “An involved device may be identified by an identification number and may further be associated with a user or entity. The user or entity may be associated with profile data regarding the user or entity's behavior and characteristics. The data may further be characterized as comprising input and output variables, which may be recorded and learned from in order to make predictions.”
determining a plurality of definitional functions corresponding to one or more of the second plurality of entities;
[0087] “the learner for generating the decision rules is an ensemble Prim’s algorithm.”[0088] “The next step in the model building process, the generating of the decision rules using the predictive model, may be performed based on the determination that the predictive model is different from the stored model. If the predictive model is not different, the model building process can be stopped until new requests are received.” (Emphasis added.)[0092] “In building the set of binary decision rules, the learner can determine a minimum spanning tree (the subset of edges having the least weight to connect all nodes) from the topological graph. To build the minimum spanning tree, the learner may pick an arbitrary starting node and adds it to an initial tree structure. Then it may determine the edge from the starting node with the least weight. This edge and the connecting node are added to the tree structure. Then the node that is connected to tree, and is not already within the tree structure, and that is connected by an edge having the least weight, is added to the tree structure. This process is repeated until all nodes in the graph or subgraph are in the minimum spanning tree.” (Emphasis added.)

Htun discloses the following further limitations which Harris does not disclose:
receiving, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile; and
[0036] “Specifically, a machine learning algorithm or other neural network may be used to analyze the data. If a new rule is identified, then the new rule is added to the entity rules currently in use, or an update may be applied to an entity rule currently in use. The new rule or updated rule may be added or modified while the system is running. The new rule or updated rule may be added or changed by modifying a configuration file.” (Emphasis added.)
modifying the hotfile associated with one or more entities of the first plurality of entities.
Id., see excerpt above.

At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Htun for modifying configuration files in response to a detected change in rules (including detection of a new rule) to the Harris system so that the system could be increasingly autonomous (i.e. self-adapting). This would have reduced requirements for human intervention for each rule. Both disclosures pertain to machine learning, and specifically rule-based decision support.

Regarding claims 8 and 15, Harris discloses the further limitations comprising:
determining the modification to the hotfile based on the first graph representation, the plurality of definitional functions, and historical hotfile data.
[0092] “In building the set of binary decision rules, the learner can determine a minimum spanning tree (the subset of edges having the least weight to connect all nodes) from the topological graph. To build the minimum spanning tree, the learner may pick an arbitrary starting node and adds it to an initial tree structure. Then it may determine the edge from the starting node with the least weight. This edge and the connecting node are added to the tree structure. Then the node that is connected to tree, and is not already within the tree structure, and that is connected by an edge having the least weight, is added to the tree structure. This process is repeated until all nodes in the graph or subgraph are in the minimum spanning tree.” (Emphasis added.)

Regarding claims 9 and 16, Harris discloses the further limitation wherein a first definitional function of the plurality of definitional functions indicates a degree of relationship between a first entity of the second plurality of entities and a second entity of the second plurality of entities.
 [0092] “In building the set of binary decision rules, the learner can determine a minimum spanning tree (the subset of edges having the least weight to connect all nodes) from the topological graph. To build the minimum spanning tree, the learner may pick an arbitrary starting node and adds it to an initial tree structure. Then it may determine the edge from the starting node with the least weight. This edge and the connecting node are added to the tree structure. Then the node that is connected to tree, and is not already within the tree structure, and that is connected by an edge having the least weight, is added to the tree structure. This process is repeated until all nodes in the graph or subgraph are in the minimum spanning tree.” (Emphasis added.)

Regarding claims 10 and 17, Harris discloses the further limitation wherein training the artificial neural network comprises providing, to the artificial neural network, data comprising the one or more graph representations, and wherein the data is unlabeled.
[0092] “In building the set of binary decision rules, the learner can determine a minimum spanning tree (the subset of edges having the least weight to connect all nodes) from the topological graph.” (Emphasis added.)See also [0012] regarding unsupervised learning, i.e. learning from unlabeled training data, and fig. 3 illustrating unlabeled graphs.

Regarding claims 11 and 18, Harris discloses the further limitation wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
[0116] “FIG. 6 shows a system diagram of an authentication hub 610 in communication with client devices 620, data processing servers 630, and resource management computers 640, in accordance with some embodiments. The client devices 620 can include any device that requests access to a resource being managed by one of the resource management computers 640. For example, a client device could be a  point of sale terminal 621, a personal computer 622, a mobile device 623, a wearable device 624, a smart card 625 (e.g., a biometric card or payment card), or a vehicle 626. Each of the client devices 620 can communicate with the authentication hub over a first network 652. The client devices 620 may communicate with the network 652 using a wired network connection (e.g., Ethernet) or a wireless network connection (e.g. Wi-Fi, cellular, or near field communications).” (Emphasis added.)

Regarding claim 12, Harris discloses the further limitation wherein the modification to the hotfile causes hotfile propagation engine to:
add or remove a first entity of the first plurality of entities to the hotfile; or add or remove a first relationship between two entities of the first plurality of entities to or the hotfile.
[0092] “In building the set of binary decision rules, the learner can determine a minimum spanning tree (the subset of edges having the least weight to connect all nodes) from the topological graph. To build the minimum spanning tree, the learner may pick an arbitrary starting node and adds it to an initial tree structure.

Claim 19 is rejected for the same reasons as claim 12.

Regarding claims 13 and 20, Htun discloses the further limitations comprising:
determining a transaction between at least two entities of the first plurality of entities; and
[0029] “In an embodiment, a fraud rule that is satisfied may either trigger a fraud label (e.g., a Boolean true) or a fraud score that varies on a scale (e.g., 0 to 100 or any value 0 or above).”

causing, based on the hotfile, rejection of the transaction.
[0030] “Upon determination that an entity is fraudulent, fraud data 135 related to the fraudulent entity is stored in central database 125. Central database 125 may be any suitable electronic digital storage device, and may be located on one or more physical devices. Optionally, central data base 125 may be located on fraud detection system 105, or any other element of system 100. The fraud data 135 may contain any information related to a fraudulent entity, such as entity type, identification or name, duration for which the entity will be deemed fraudulent, type of fraud (such as impression, selection, etc.), the rule or reason for the fraud determination, and data or links to data that caused the fraud determination. Additionally, at the time of storing the fraud data, an alert may be sent to content exchange 140 to suspend delivery of content items associated with the now fraudulent entity.”

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Zhan discloses techniques for using graph-based data (such as social networks) to design rules for detecting fraudulent loan applications. The disclosed techniques also include feature extraction via neural networks. (Zhan Q, Yin H. A loan application fraud detection method based on knowledge graph and neural network. In Proceedings of the 2nd International Conference on Innovation in Artificial Intelligence 2018 Mar 9, pp. 111-115.)
Zaslavsky discloses a system for credit card fraud detection using self-organizing maps (SOMs) as well as rule-based analysis. (Zaslavsky V, Strizhak A. Credit card fraud detection using self-organizing maps. Information and Security. 2006 Jan;18:48.)
Shahreza discloses techniques for anomaly detection (including specific applications to credit card fraud detection) using SOMs and simplified social modeling. (Shahreza ML, Moazzami D, Moshiri B, Delavar MR. Anomaly detection using a self-organizing map and particle swarm optimization. Scientia Iranica. 2011 Dec 1;18(6):1460-8.)
Olszewski discloses a system for fraud detection via storing and processing user profile information using SOMs. (Olszewski D. Fraud detection using self-organizing map visualizing the user profiles. Knowledge-Based Systems. 2014 Nov 1;70:324-34.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124